Citation Nr: 9911055	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  94-49 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a lung disorder, 
claimed as secondary to Agent Orange exposure.

2.  Entitlement to service connection for an acquired 
disorder manifested by blackout spells, claimed as secondary 
to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 to March 
1978.


FINDINGS OF FACT

1.  A lung disorder clearly and unmistakably preexisted 
service and there is no evidence that it underwent an 
increase in basic pathology during service.  

2.  An acquired disorder of the lung was not shown in service 
and is not currently shown.

3.  An acquired disorder manifested by blackout spells was 
not shown in service; an acquired disorder manifested by 
blackout spells, first shown after service, is not connected 
by any competent evidence to service.


CONCLUSION OF LAW

The claims for service connection for aggravation of a 
preexisting lung disorder, and service connection for an 
acquired lung disorder and an acquired disorder manifested by 
blackout spells, claimed as secondary to Agent Orange 
exposure, are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

At the outset, the Board of Veterans' Appeals (Board) 
recognizes that there is a heightened obligation to assist 
the veteran in the development of the record in cases in 
which records are presumed to have been or were destroyed 
while the file was in the possession of the government or, in 
any event, are unavailable.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  In this regard, since most of the 
veteran's service medical records had not been located, 
pursuant to the Board's remand of August 1997, the Board 
notes that additional effort was made by the regional office 
(RO) to reconstruct a record of relevant medical history by 
specifically seeking out records from inpatient treatment the 
veteran allegedly received for injuries arising out of a 
bull-riding incident while stationed in Germany during 
service.  However, this effort did not lead to the production 
of additional pertinent medical records.  The Board finds 
that the efforts of the RO and the Board in this regard were 
consistent with the heightened obligation of O'Hare.  As the 
Board has ultimately found that the appellant has not met the 
initial obligation of submitting well-grounded claims, no 
additional duty to assist the applicant in these claims has 
arisen. 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1998).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (1998), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a) (1998).  If a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
respiratory cancers, and soft-tissue sarcomas.  38 C.F.R. § 
3.309(e).

In addition, effective November 7, 1996, the Department of 
Veterans Affairs (VA) included presumptive service connection 
for acute and subacute peripheral neuropathy under 38 C.F.R. 
§ 3.309(e).  Pursuant to this amendment, note 2 has been 
added to 38 C.F.R. § 3.309(e): "For purposes of this 
section, the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of onset."  38 C.F.R. 
§ 3.307(a)(6)(ii) was amended to provide a 1-year 
manifestation period from the date of the last exposure for 
acute and subacute peripheral neuropathy.

Additionally, where a veteran served for 90 days or more 
during a period of war and a chronic disease, to include an 
organic disease of the nervous system, becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, the chronic disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309.

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(previously the United States Court of Veterans Appeals prior 
to March 1, 1999, hereafter "the Court") has held that, in 
general, a claim for service connection is well grounded when 
three elements are satisfied with competent evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  First, there must 
be competent medical evidence of a current disability (a 
medical diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence). Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  
Third, there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods are related to service).  Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the VA 
is under no duty to assist in any further development of the 
claim.  Id.  Furthermore, a claim that is not well grounded 
must be denied.

It is noted that a veteran is considered to have been in 
sound condition when examined, accepted and enrolled for 
service except as to defects, infirmities, or disorders noted 
at entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  The veteran's history 
at the induction examination, alone, will not constitute a 
notation of a condition.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  The record in this case shows that there was no 
finding by any competent medical provider that a lung 
disorder manifested in service.  The most recent VA examiner 
has concluded that the veteran's current lung disorder is 
related to a congenital condition that resulted in AV 
malformation for which the veteran underwent surgery in 1979, 
and that this congenital condition preexisted service.  Thus, 
the Board finds that the veteran's current lung disorder 
clearly and unmistakably preexisted service, and that the 
presumption of soundness is therefore rebutted.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304. 

Having found that the veteran's only diagnosed lung disorder 
preexisted service, the Board notes that a preexisting 
disease or injury will be considered to have been aggravated 
by active service, where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability was due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

The Court, in Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991), 
specifically indicated that the question to be answered is 
whether the underlying condition, rather than merely the 
symptoms, increased in severity.    

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity in 
service.  This includes medical facts and principles which 
may be considered to determine whether the increase was due 
to the natural progress of the condition.  Aggravation of a 
preexisting disease or injury may not be conceded where the 
condition underwent no increase in severity during service on 
the basis of all of the evidence of record pertinent to the 
manifestations of the disability prior to, during, and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including post operative scars, or absent or 
poorly functioning parts or organs, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  Consideration will be given to the 
circumstances, conditions, and hardships of service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

As was noted above, most of the veteran's service medical 
records are unavailable in this case.  Of those that are 
available, a March 1971 notice of hospitalization reflects 
that the veteran was hospitalized at this time for a period 
of one day with a diagnosis of an upper respiratory 
infection, acute, diffuse, organism unknown.  It was also 
noted that the veteran was placed on limited duty.  In 
addition, a radiographic report of unknown date (based on the 
veteran's age on the report, it is presumed that the record 
was dated in November 1971) reflects that X-rays of the chest 
were interpreted to reveal an irregularly shaped density in 
the 4th posterior rib space most likely representing vascular 
markings, however, it was noted that there were no old films 
to compare with this one.  The impression was density in the 
left lung field as described above and that comparison with 
old films was recommended.

VA medical examination in December 1978 revealed that the 
veteran reported a history of being thrown off a bull while 
participating in a rodeo in Germany during service.  He 
suffered head injuries at that time and believed that he was 
unconscious for several minutes.  He was taken to a hospital 
where he was evaluated but was not hospitalized.  About two 
or three months later, he reported having headaches which had 
continued to the time of this examination.  The veteran 
further indicated that during the previous three months, he 
had had a couple of spells where he had passed out.  He did 
not know exactly what happened when he passed out, but he 
apparently would fall to the ground and on occasion hurt his 
head as a result.  He would be rendered unconscious for a few 
minutes and he was not aware of any seizure activity.  Prior 
to these espisodes, he reported he felt somewhat nauseated 
and had a "quizzy" feeling in his stomach.  The diagnosis 
included recurrent syncopal episodes by history.  The 
examiner further commented that the etiology of this was 
undetermined at the present time and that the veteran should 
probably be evaluated in detail neurologically.  The examiner 
went on to comment that it was certainly possible that his 
syncopal episodes were related to his head injury.

VA hospitalization records for the period of January to 
February 1979 reflect that the veteran's chief complaint was 
blackout spells that reportedly began occurring in December 
1978.  The initial episode occurred while the veteran was 
unloading some empty boxes at work, at which time he suddenly 
felt fl[u]sh with a cold sweat and leaned against a support.  
He lost consciousness for approximately 1 to 2 minutes.  When 
he later awoke, he had nausea, tiredness, but no other 
symptoms.  After he went back to work, he had a similar 
episode 2 to 3 days later; this time without loss of 
consciousness.  He was examined at B. Memorial and had felt 
tired and rundown ever since.  He also related some malaise 
and weakness with the missing of meals, and described no 
other complaints.  In 1973, he was kicked by a bull on the 
left frontal area with loss of consciousness and was struck 
on the left side of the head in December 1978.  

During this admission, oral glucose tolerance tests showed 
glucose down to 39 at 2 and 1/2 hours, otherwise normal, 
pulmonary function tests showed 20 to 30 percent right to 
left shunt, and hemoglobin blood gases revealed a PO2 of 63, 
PCO2 of 34 and pH of 7.43.  A right-sided cardiac 
catheterization produced the diagnosis of arterial venous 
malformation (AVM) in the right lower globe.  The veteran 
underwent a left/right lower lobectomy on February 2, 1979.  
Delivery of carbon monoxide after surgery was 54 percent, and 
46 percent prior to surgery.  Blood gases after surgery 
showed a PO2 of 95, PCO2 of 36 and a pH of 7.36.  There was 
persistent drainage from the chest tube postoperatively.  An 
anterior chest tube was removed on the 7th postoperative day, 
leaving a small pneumothorax in the right inferior lateral 
aspect of the middle lobe.  There was also some residual 
atelectasis and complications with the right middle lobe, and 
following additional draining from a posterior chest tube for 
several days, the tube was released with a mild right 
persistent pleural effusion.  The veteran was to be followed 
with additional X-rays and the possibility of another chest 
tube, and he was to be followed in the Thoracic Surgery 
Clinic in 1 1/2 weeks.

VA X-rays of the chest in June 1981 were interpreted to 
reveal chronic pleural fibrosis on the right obliteration of 
the costophrenic sulcus and minimal thickening of the pleural 
shadow along the lateral chest wall.  Multiple clips were 
noted to be present in the right hilar region and there was a 
shadow of increased density coinciding with the anterior end 
of the right third rib.  It was noted that this shadow was 
not present on December 21, 1978.  It was further indicated 
that there were unfortunately numerous artifacts on either 
side in the lateral chest areas and that this could represent 
an artifact, but it would not be so construed until confirmed 
by additional X-rays.  The possibility of a new growth would 
also be entertained until proven otherwise.  The pleural 
changes on the surgical clips in the right helium had 
appeared since the last examination of December 21, 1978.  
There was no evidence of active infiltrative or consolidative 
disease in either lung field at this time, and no other mass 
lesions or tumefactions.  The June 1981 VA examiner noted the 
results of the X-ray report and further noted that the 
veteran underwent a lower right lobectomy in 1979, and that 
this explained the changes noted on the X-rays and the well-
healed scar on the right posterior chest.

VA outpatient records for the period of July 1986 to August 
1988 reflect that in July 1986, the veteran complained of 
headaches for the previous two months.  The diagnosis was 
tension versus vascular headaches.  In August 1988, the 
veteran reported a history of migraine headaches for the 
previous four years.  It was noted that the physician's 
assessment was migraine of recent onset, whereas the veteran 
related the onset to Agent Orange.  Several days later, a 
computed tomography (CT) scan of the head was interpreted to 
reveal a small lucency most compatible with chronic right 
basal ganglion infarction, cortical sulci compatible with 
atrophy, and ethmoid sinus disease.  Two days later, further 
consultation revealed that the veteran continued to report 
throbbing headaches and a history of exposure to Agent 
Orange.  The impression was vascular migraine headaches 
versus cluster with history of exposure to Agent Orange.

VA Agent Orange examination in October 1988 revealed that the 
veteran reported that his headaches began in 1980.  
Cholesterol at this time was at 236, and it was noted that 
the veteran had a history of lobectomy for a congenital 
malformation.

Army hospital outpatient records from February 1990 reflect 
that the veteran's X-rays at this time disclosed a right 
upper lung nodule without significant change from September 
1981, however, with overlying rib shadows making evaluation 
difficult.  The impression was chronic right chest pain 
without blunting, right lung volume loss, and secondary 
surgical changes consistent with prior lobectomy.  A February 
1990 medical statement from the Department of the Army to the 
veteran reflects that his right pulmonary nodule was found to 
be slowly increasing in size over the past nine years and 
that it was recommended that he receive a full examination by 
his personal physician. 

August and September 1994 statements from the veteran's 
sisters reflect that the veteran did not have problems with 
his lungs, headaches or blackouts prior to service, and that 
it was there belief that these symptoms were the direct 
result of exposure to Agent Orange in Vietnam.

At the veteran's personal hearing in January 1996, the 
veteran testified that his blackout spells began about two 
months prior to December 1978, and that this was nine months 
after service separation in March 1978 (transcript (T.) at 
pp. 1-2).  At first he would get terrible headaches and then 
he would suddenly pass out (T. at p. 2).  When he then came 
to, he found himself on the floor (T. at p. 2).  He then went 
to a doctor who told him that the brain was not getting 
enough oxygen, and that he should be admitted into the 
hospital (T. at pp. 2-3).  Thereafter, the veteran was 
admitted into a VA hospital, and after two weeks of tests, it 
was determined that one of the veteran's lungs was 
deteriorating and that this condition was from birth (T. at 
p. 3).  While in Vietnam, after first being detailed as a 
fireman, the veteran was assigned to duty that involved 
unloading drums of chemicals that got on his hands and 
clothing (T. at p. 4).  However, it was not until after his 
discharge that he began having a problem (T. at p. 4).  The 
veteran was now a firefighter at Fort Sam Houston, Texas (T. 
at p. 5).

At the veteran's hearing before a traveling member of the 
Board in January 1997, the veteran denied ever being told by 
his parents that he had a lung condition as a child or 
receiving treatment for such a condition (T. at p. 4).  He 
further denied that lung problems prevented him from engaging 
in high school sports and that he was able to play games like 
any kid (T. at pp. 4-5).  He also noted that he was not told 
of any disqualifying problems at the time of his entrance 
into the military and that he was found to be physically fit 
for military duty (T. at p. 5).  The veteran described the 
incident during the service in 1973 in which he was thrown by 
a bull and kicked in the head (T. at p. 5).  He was 
thereafter taken to a hospital in Stuttgart, Germany where he 
remained for two or three days (T. at pp. 5-6).  The veteran 
also noted his history of a lobectomy in 1979, and that 
although a nodule had been found to have increased in size as 
of 1990, there was no current evidence of malignancy (T. at 
pp. 7-8).  The veteran noted that he would be undergoing 
further examination the following month and would be passing 
on anything that came out of the examination (T. at p. 8).  
The veteran indicated that there were a few episodes of 
blacking out following the bull incident, after which he went 
to see a neurologist for headaches (T. at p. 10).  He never 
had a blackout prior to being kicked by the bull and could 
not pinpoint the first blackout he had after the incident (T. 
at 10-11).  The veteran further noted that the examination 
that was scheduled for the following month was going to be 
with his own private physician (T. at p. 12).

VA respiratory examination in July 1998 revealed the 
veteran's history of having had a part of his right lung 
removed in 1979 because he was having blackout spells and 
that it was determined that he was having right lung 
problems.  Dr. H.'s review of the claims file revealed that 
the medical findings in 1979 were interpreted to indicate an 
AVM in the right lower lobe with the blood coming from the 
right lower lobe, emptying into the left auricle, causing a 
low PO2.  PO2 before and after surgery indicated that the AVM 
had been corrected, and the veteran denied any difficulty 
since the operation.  The appellant did state that he still 
had occasional blackout spells and that he had a heart attack 
in 1993 for which he was treated by a private physician.  He 
further noted that he had elevated cholesterol and was 
currently on "Zocor."  Physical examination revealed no 
evidence of dyspnea and lungs were clear to auscultation and 
percussion.  The diagnosis was congenital AVM, right lower 
lobe emptying into the left atrium.  It was further noted 
that the veteran had a right lower lobectomy in 1979 to 
correct the PO2 deficiency, and that the AVM was a congenital 
defect that was not service-connected.

July 1998 VA neurological examination by Dr. O. revealed that 
the examination was for the purpose of evaluating the 
veteran's blackout spells, and it was noted that the 
veteran's blackout spells reportedly began in December 1978, 
shortly after the veteran's discharge.  After noting the 
circumstances of the two syncopal episodes in December 1978, 
the examiner related the veteran's hospitalization in January 
1979 that culminated in the partial lobectomy.  The veteran 
reportedly still experienced blackout spells every few 
months, which were typically manifested by cold sweats, mild 
headache, and dizziness.  The veteran also reported a history 
of migraine headaches which he noted to be independent of his 
blackout spells.  The diagnosis was blackout spells which the 
examiner believed were consistent with syncope rather than 
seizures or any other neurological problem.  The exact 
etiology was noted to be unclear, however, several conditions 
noted in the claims file might be the cause.  The veteran had 
had treatment for an AVM, and this was found on admission for 
his blackout spells.  The veteran was also found to have some 
episodes of hypercholesterolemia.  

It was further indicated that concerning the question of the 
relation of the blackout spells to service, the veteran 
reported that he was discharged in March 1978 and that the 
first spells occurred in December 1978.  Dr. O. did not 
believe that the veteran's problem was neurological in nature 
and found that it was secondary to his syncope.

In a September 1998 addendum to his VA neurological report of 
July 1998, Dr. O. indicates that the veteran was discharged 
in March 1978 and that his first blackout spells occurred in 
December 1978.  It was his opinion that this condition was 
acquired and not developmental or congenital.  No diagnosis 
was evident other than a syncopal episode.  He further 
indicated that it was possible that the veteran's syncope was 
due to his underlying pulmonary abnormality of an AVM.  Other 
than that, he could not specify any causal relation between 
an in-service diagnosis and a post-service diagnosis.  He 
again noted that this problem was secondary to syncope and 
was not a neurological problem.

In a September 1998 addendum to his July 1998 VA respiratory 
report, Dr. H. indicates that the diagnosis of blackout 
spells and AVM was not made until 1979, at which time the 
veteran underwent a right lower lobe lobectomy.  Thereafter, 
however, it was noted that the blackout spells continued.  It 
was also indicated that the veteran had low blood sugar on 
several occasions but that the diagnosis of hypoglycemia was 
never entertained.  The arterial venous fistula was either 
congenital or acquired from pulmonary embolus and there was 
no history of the veteran ever sustaining a pulmonary emboli.  
There was no evidence that the veteran had any pulmonary 
problems while on active duty since he was not symptomatic.  
The AVM was not discovered until 1979 and it was the 
examiner's opinion that this was definitely not caused by 
inhalation or Agent Orange exposure.  There was no lung 
disease since the area of AVM had been removed.  The examiner 
went on to comment that there was no evidence of a 
relationship between in-service and post-service diagnosis, 
and that the most likely cause for the veteran's blackout 
spells was hypoglycemic episodes since he did not have any 
central nervous system disorder or any evidence of cardiac 
arrhythmias, even though there was a history of myocardial 
infarction.  There was no documented evidence that he had any 
cardia arrhythmia which would account for or could account 
for his blacking out spells.  Therefore, it was the 
examiner's opinion that the most likely diagnosis was 
pulmonary free of disease, blackout caused by hypoglycemic 
episodes.


II.  Analysis

The Board has considered the evidence relevant to these 
claims, and first finds that with respect to a claim for a 
lung disorder other than disability associated with the 
veteran's preexisting AVM, it shows no current diagnosis of a 
disability.  It is clear that under the case law, a 
fundamental element of a well-grounded claim is competent 
evidence of "current disability" (medical diagnosis).  
Rabideau v. Derwinski, supra; Brammer v. Derwinski, supra.  
The Board further notes that at the time of the most recent 
VA medical examinations in July 1998, there was no diagnosis 
of any lung disability other than that which was associated 
with the veteran's AVM, and the Board finds that this fact, 
coupled with the failure of the appellant to submit evidence 
of current lung disability unrelated to his preexisting lung 
disorder causally linked to service, leads to the conclusion 
that there is no current lung disorder unrelated to the 
veteran's preexisting lung condition.  The Board further 
finds that "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  
As the Court has held, the regulatory definition of 
"disability" is the ". . . impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions . . . ."  38 C.F.R. § 4.1 (1997); Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).  Under these 
criteria, "disability" for VA compensation benefit purposes 
is not shown to be present in this case as to the claim for 
service connection for an acquired lung disorder. 

The Board further finds that the veteran's claims that a 
preexisting lung disorder underwent an increase in disability 
as a result of exposure to Agent Orange and/or that service 
connection for disability manifested by blackout spells is 
warranted based on exposure to Agent Orange, are not well 
grounded due to the absence of a nexus between any current 
manifestation of disability or increased disability and 
service or conditions that have been deemed to warrant 
presumptive service connection under 38 C.F.R. §§ 3.307 and 
3.309.

The only evidence advanced to support the existence of the 
nexus element of a well-grounded claim is a December 1978 
medical opinion and evidentiary assertions of the veteran and 
his family advanced after service.  See Caluza v. Brown, 
supra.  However, with respect to lay assertions of the 
veteran and his family, the Court has said that claimants 
unversed in medicine are not competent to make medical 
determinations involving medical diagnosis or causation.  In 
other words, since the veteran and his sisters have had no 
medical training (there is no indication of any in the 
record), their assertion that increased disability as to a 
preexisting lung disorder and/or an acquired disability 
manifested by blackout spells are related to certain symptoms 
he experienced in service or to Agent Orange exposure, 
carries no weight.  See Espiritu v. Derwinski, supra.  

With respect to the December 1978 VA medical opinion that it 
was possible that the veteran's syncopal episodes were 
related to the veteran's in-service head injury, the examiner 
prefaced this statement with the comment that the etiology of 
recurrent syncopal episodes was undetermined at the present 
time and that the veteran should be worked-up in detail 
neurologically.  The Court has held that an equivocal medical 
opinion is inadequate to provide the necessary nexus to 
service.  Tirpak v. Derwinski, supra.  In this context, the 
Board additionally notes that following respiratory and 
neurological examination in July 1998, the VA examiners 
specifically concluded that there was no evidence of any 
relationship between any post-service diagnosis and service, 
with the exception of the possibility of a relationship 
between the veteran's blackouts and his congenital or 
developmental AVM condition and the possibility of a 
relationship between hypoglycemic episodes and syncopal 
episodes.  Clearly, these opinions are not adequate to 
provide a nexus relating increased disability or an acquired 
disability manifested by blackouts to active service or Agent 
Orange exposure. 

As for the medical evidence of record, there is simply no 
medical evidence which offers an etiology of service origin 
for an acquired disability manifested by blackouts or any 
increase in disability associated with a preexisting lung 
disorder.  Where the determinative issue involves medical 
causation or medical diagnosis, competent medical evidence to 
the effect that a claim is plausible is required for the 
claim to be well grounded.  Grottveit v. Brown, supra.  The 
Board has also considered the applicability of 38 C.F.R. 
§ 3.303(b) as to whether these claims are well grounded.  
Savage v. Gober, supra.  In this regard, while the veteran 
may be competent to describe the manifestation of symptoms 
associated with his blackouts and his congenital disorder, he 
is not competent to link those manifestations with a specific 
disability or increase in disability, and thus link a current 
disability to service and/or Agent Orange exposure with lay 
evidence of continuity or chronicity.

As for the veteran's claim of aggravation of his preexisting 
lung disorder, the Board further notes that under 38 U.S.C.A. 
§ 1153, an increase in disability in service must be found 
prior to invocation of any presumption of aggravation.  The 
post-service medical evidence also contains no convincing 
evidence of an increase in disability in service as to the 
veteran's AVM.  Under 38 C.F.R. § 3.306(b), aggravation of a 
preexisting condition may not be conceded, where, with 
consideration of all evidence of the disability prior to, 
during, and subsequent to service, the condition underwent no 
increase in severity during service.  Having considered the 
evidence in concert with the post-service evidence, the Board 
finds that aggravation of the veteran's preexisting AVM may 
not be conceded here.  

The Board has also considered the case of Miller v. West, 11 
Vet. App. 345 (1998), but finds that this case would also not 
help the veteran's claim.  In Miller, although a preexisting 
condition was noted in the veteran's separation examination, 
it was not supported by additional medical evidence.  In the 
instant matter, however, the veteran's AVM has been found by 
a medical professional to have preexisted service.  There is 
also no competent evidence that any current disability 
relating to the veteran's AVM represents other than the 
natural progression of the disability over time.  Thus, even 
if the presumption of soundness had not been rebutted, there 
is no competent medical evidence to establish any increase in 
severity of the veteran's preexisting AVM lung disability 
beyond natural progression.  In other words, there is no 
current disability that is the result of disease or injury 
incurred or aggravated in service.  

As the Board finds that the appellant has not met the initial 
burden of submitting well-grounded claims as to entitlement 
to service connection for a lung disorder and an acquired 
disability manifested by blackout spells, the appeal must be 
denied.  No duty to assist the appellant in these claims has 
arisen.  The RO's adjudication of the claims does not 
constitute prejudicial error.  Grottveit, 5 Vet. App. at 93; 
Tirpak, 2 Vet. App. at 611; Sanchez v. Derwinski, 2 Vet. App. 
330, 333 (error is harmless if it does not change the 
resolution of appellant's claim).

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
of whether the claims are well grounded, it must be 
considered whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to respond and, if not, whether 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this instance, the Board does not 
find such prejudice because the appellant has not met the 
threshold obligation of submitting well-grounded claims.  
Meyer v. Brown, 9 Vet. App. 425 (1996).










ORDER

The claims for service connection for a lung disorder and an 
acquired disability manifested by blackout spells, claimed as 
secondary to Agent Orange exposure, are denied as not well 
grounded.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

